WiNBORNE, J.
The assignments of error presented in the record on this appeal fail to reveal prejudicial error.
First: It is contended that the court erred in refusing to grant defendants’ motion (a) to quash the bill of indictment, and (b) in arrest of judgment for that the bill fails to charge an offense.'
The statute, C. S., 4277, under which defendants are indicted, deleting verbiage not significantly related to the case in hand, declares that “If any person shall knowingly and designedly by means of any . . . other false pretense whatsoever, obtain from any person or corporation within the State any money . . . with intent to cheat or defraud *117any person or corporation of tbe same, such person shall be guilty of a felony . . .” It is further provided therein that it shall be sufficient in any indictment for obtaining or attempting to obtain any such property by false pretenses to allege that the party accused did the act with intent to defraud, without alleging an intent to defraud any particular person, and without alleging any ownership of the money.
In S. v. Phifer, 65 N. C., 321, speaking of this statute, which was then section 67 of chapter 34 of the Bevised Code, Reach, J., said: “We state the rule to be that a false pretense of a subsisting fact calculated to deceive, and which does deceive, and is intended to deceive, whether the representation be in writing, or in words, or in acts, by which one man obtains value from another without compensation, is a false pretense, indictable under our statute.”
The constituent elements of false pretense as defined by the statute, and expressed in the Phifer case, supra, have been repeated without variation in numerous decisions of this Court, among which are: S. v. Dixon, 101 N. C., 741, 7 S. E., 870; S. v. Mangum, 116 N. C., 998, 21 S. E., 189; S. v. Matthews, 121 N. C., 604, 28 S. E., 469; S. v. Whedbee, 152 N. C., 770, 67 S. E., 60; S. v. Claudius, 164 N. C., 521, 80 S. E., 261; S. v. Carlson, 171 N. C., 818, 89 S. E., 30; S. v. Roberts, 189 N. C., 93, 126 S. E., 161.
In our criminal procedure it is provided by statute, C. S., 4623, that every criminal indictment is sufficient in form if it express the charge against the defendant in a plain, intelligible and explicit manner, and that the indictment shall not be quashed nor the judgment thereon stayed by reason of any informality or refinement, if in the bill sufficient matter appears to enable the court to proceed to judgment. This section, too, has been discussed and applied in numerous decisions of this Court, among which are: S. v. Moses, 13 N. C., 452; S. v. Gallimore, 24 N. C., 372; S. v. Whedbee, supra; S. v. Francis, 157 N. C., 612, 72 S. E., 1041; S. v. Ratliff, 170 N. C., 707, 86 S. E., 997; S. v. Carpenter, 173 N. C., 767, 92 S. E., 373; S. v. Sauls, 190 N. C., 810, 130 S. E., 848; S. v. Ballangee, 191 N. C., 700, 132 S. E., 795; S. v. Lea, 203 N. C., 13, 164 S. E., 737; S. v. Whitley, 208 N. C., 661, 182 S. E., 338; S. v. Anderson, 208 N. C., 771, 182 S. E., 643; S. v. Dale, 218 N. C., 625, 12 S. E. (2d), 556.
Furthermore, the decisions of this Court are uniform in holding in substance that in an indictment for a statutory crime all the facts and circumstances essential to bring the case within the statutory definition ■of the offense must be specifically set forth. S. v. Ballangee, supra; S. v. Jackson, 218 N. C., 373, 11 S. E. (2d), 149, and cases cited therein.
The bill of indictment in the present case, when tested by these principles, appears to be sufficient to charge a violation of the statute, C. S., *1184277, relating to false pretense. Tbe form of the bill includes all of the elements of the offense specified in the statute. The facts aiid circumstances of the offense charged comprise all such elements and are set forth with sufficient particularity to meet the test prescribed by statute, C. S., 4623.
Second: The court charged the jury: “The State alleges that after those negotiations the bank obtained an appraiser and sent him to the premises and made an appraisal of the property. (There is no evidence before you, Gentlemen of the Jury, as to what that appraisal was and the argument of counsel to you that the value of the property was twice the value of the loan is totally beyond the testimony and the Court instructs you that it is your sworn duty to render your verdict upon the evidence and not upon argument of counsel for the State or defendant.)”
Defendants except to that portion in parentheses. It is contended that the charge has the effect of an expression of opinion by the court and of discrediting the argument of counsel to the prejudice of defendant. The instruction here borders dangerously close to that condemned in S. v. Lee, 166 N. C., 250, 80 S. E., 977. Yet, we are of opinion that it is distinguishable. Compare S. v. Hardy, 189 N. C., 799, 128 S. E., 152, where the right of a person, put on trial upon a criminal charge, to be heard, and to have counsel in all matters necessary for his defense, and the right of counsel to argue to the jury the whole case, as well of law as of fáct, is declared by this Court to be too fundamental for discussion. C. S., 203. However, it is the duty of the judge to interfere, when the remarks of counsel are not warranted by the evidence and are calculated to mislead or prejudice the jury. McLamb v. R. R., 122 N. C., 862, 29 S. E., 894. See, also, McIntosh N. C. P. & P., page 621, where the author states that counsel may not “travel outside of the record” and inject into his argument facts of his own knowledge or other facts not included in the evidence. Perry v. R. R., 128 N. C., 471, 39 S. E., 27. When counsel does so, the court may interpose correction by checking the argument and restricting it within proper bounds, or he may correct it in his charge to the jury. See Annbtations 86 A. L. R., 899, at page 901. On the other hand, while the conduct of a trial in the court below, including the argument of counsel, must be left largely to the control and discretion of the presiding judge, he, to be sure, as stated by Walker, J., in S. v. Tyson, 133 N. C., 692, 45 S. E., 838, should be careful that nothing is said or done which would be calculated unduly to prejudice any party in the prosecution or defense of his case.
In the present case counsel states in his brief: “Before the jury I contended that the appraisal must have been sufficient to justify the loan, or the loan would not have been made; that in my opinion the appraisal ■ was at least twice the amount of the loan.” There is no evidence as to *119tbe amount of tbe appraisal. Hence, tbe letter part of tbe statement of counsel transcends tbe bounds of permissible argument.
In tbe light of tbe applicable principles applied to tbe situation before bim, we are unable to conclude tbat tbe trial judge abused tbe discretion vested in bim.
Third: Defendants challenge tbe correctness of tbe charge of tbe court to tbe effect tbat in order to find defendants guilty, it is not necessary tbat tbe jury find, beyond a reasonable doubt tbat Avery County Bank in making tbe loan to defendants relied exclusively upon their representations.
Eeliance upon tbe representation by tbe party to whom it is made is one of tbe elements of a criminal prosecution for false pretense. S. v. Mayer, 196 N. C., 454, 146 S. E., 64; S. v. Poe, 197 N. C., 601, 150 S. E., 25. Moreover, it is well settled in tbe law pertaining to fraud and deceit tbat a party is not entitled to relief on tbe ground of false representations where, instead of relying upon them, be relies on bis own knowledge, or resorts to other means of knowledge. S. v. Mayer, supra, citing Patton v. Fibre Co., 194 N. C., 765, 140 S. E., 734. Yet, it is not always determinable merely from tbe fact tbat outside sources are consulted tbat there is no reliance on tbe representations. If under tbe circumstances tbe party be unable to learn tbe truth from bis examination or investigation, or, without fault on bis part, does not learn it and in fact relies on tbe representations, be is entitled to relief- — all other ingredients being present.
“It is not necessary to tbe predication of fraud tbat a misrepresentation be tbe sole cause or inducement of the contract or transaction in question, and tbe only element relied upon by tbe representee contributing to tbe result, but it is enough tbat it may constitute a material inducement. ' Belief may be bad under tbe rule where reliance was in part on one’s own investigation.” 23 Am. Jur., 946, Fraud and Deceit, sec. 145.
To like effect it is stated in 26 C. J., 1165, Fraud, sec. 76%, tbat “it is sufficient if it (tbe representation) constituted one of several inducements and exerted a material influence,” citing White Sewing Machine Co. v. Bullock, 161 N. C., 1, 76 S. E., 634; Farrar v. Churchill, 135 U. S., 609, 10 So., 771, 34 L. Ed., 246.
In tbe Farrar case, supra, tbe Court, speaking of tbe representation, said: “It must be tbe very ground upon which tbe transaction took place, but it is not necessary tbat it should have been tbe sole cause, if it were .proximate, immediate and material.”
In tbe present case tbe evidence tends to show tbat though tbe bank bad tbe property appraised and tbe public records of Avery County pertaining to tbe real estate to be conveyed as security examined, and *120relied upon tbe information tbus obtained, it bad to, and did rely upon tbe representation of defendants tbat there were no unpaid labor and material bills — there being no notice of any on file in tbe public records. That this representation of defendants was material to tbe transaction and relied upon by tbe bank is testified to by its president. Furthermore, tbat such representation was material to tbe transaction is manifest from tbe statute, C. S., 2433, giving a lien upon real estate for labor performed and materials furnished in repair of buildings thereon, notice of which may be filed at any time within six months after the completion of the labor or final furnishing of the materials. C. S., 2470.
Fourth: Defendants further assign as error the refusal of the court to grant their motions aptly made for judgment as of nonsuit. However, in their brief filed in this Court no reason or argument is advanced and no authority is cited in support of this assignment. Hence, the exceptions in that respect are taken as abandoned by them. Rule 28, Rules of Practice in Supreme Court, 213 N. C., 807. See cases cited under the rule. If, however, the question were presented here, the evidence shown in the record is sufficient to take the case to the jury.
In the trial below we find
No error.